—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1992, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant admitted that he worked for the employer during the period in issue. He continued to work for the employer although his hours were reduced. Given these facts and the record before us, there is substantial evidence to support the Board’s conclusion that claimant was not totally unemployed. Claimant’s arguments as to whether he would be entitled to benefits if he resigned are not relevant insofar as he never quit his job.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.